COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-315-CV
 
 
NELL YELDELL                                                                    APPELLANT
 
                                                   V.
 
DENTON CENTRAL                                                                 APPELLEE
APPRAISAL
DISTRICT
                                              ------------
 
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On September 7, 2007, we
notified Appellant Nell Yeldell that we were concerned this court may not have
jurisdiction over this appeal because it appeared that her notice of appeal was
not timely filed.  We stated that the
appeal might be dismissed for want of jurisdiction unless Appellant or any
party desiring to continue the appeal filed with the court a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 42.3(a),
44.3.  Although Appellant filed a
response, it does not show grounds for continuing the appeal.
On March 20, 2006, the trial
court dismissed the underlying case pursuant to Texas Rule of Civil Procedure
165a.  See Tex. R. Civ. P. 165a. 
No postjudgment motion was filed to extend the appellate deadline;
therefore, Appellant=s notice of
appeal was due April 19, 2006.  See
Tex. R. App. P. 26.1(a)(1).  However, Appellant did not file her notice of
appeal until August 31, 2007.
The time for filing a notice
of appeal is jurisdictional in this court, and absent a timely-filed notice of
appeal or extension request, we must dismiss the appeal.  See Tex.
R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (holding that once extension period has passed, a party can no
longer invoke an appellate court=s jurisdiction).
Accordingly, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a),
43.2(f).  
 
PER CURIAM
 
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
September 27, 2007




[1]See Tex. R.
App. P. 47.4.